IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,554-01


                   EX PARTE RICKY LAMAR HAWTHORNE, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 20142-A IN THE 329TH DISTRICT COURT
                             FROM WHARTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of cocaine

possession, and he was sentenced to fifteen years’ incarceration.

        In his habeas application, Applicant raises several claims, including ineffective assistance

of trial counsel for failing to challenge racial discrimination in the jury selection process, for failing

to expose perjured testimony, and for failing to file a notice of appeal. Strickland v. Washington, 466

U.S. 668 (1984); Batson v. Kentucky, 476 U.S. 79 (1986); Ex parte Weinstein, 421 S.W.3d 656 (Tex.

Crim. App. 2014); Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Ex parte Riley, 193
                                                                                                       -2-

S.W.3d 900 (Tex. Crim. App. 2006). Applicant also complains that he was not afforded due process

in the parole-review process. Ex parte Geiken, 28 S.W.3d 553 (Tex. Crim. App. 2000); Ex parte

Retzlaff, 135 S.W.3d 45 (Tex. Crim. App. 2004). Applicant has alleged facts that, if true, might

entitle him to relief. Ex parte Patterson, 993 S.W.2d 114 (Tex. Crim. App. 1999). There is no

response from Applicant’s trial counsel or the Parole Board, and there are no findings from the trial

court. To resolve the claims, additional facts are needed. As we held in Ex parte Rodriguez, 334

S.W.2d 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

          The trial court shall order trial counsel to respond to Applicant’s claims of ineffective

assistance by explaining counsel’s representation of Applicant, including applicable strategy and

tactical decisions. The trial court shall also order the Texas Department of Criminal Justice’s Office

of the General Counsel to address whether Applicant was provided adequate due process. To obtain

the responses, the trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  -3-

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: March 6, 2019
Do not publish